FILED
                                       Aug 08 2018, 10:50 am

                                            CLERK
                                        Indiana Supreme Court
                                           Court of Appeals
                                             and Tax Court




              IN THE

Indiana Supreme Court
   Supreme Court Case No. 18S-DI-258

         In the Matter of
        Charles R. Huston
               Respondent.


         Decided: August 8, 2018

        Attorney Discipline Action




          Per Curiam Opinion
           All Justices concur.
Per curiam.

   We find that Respondent, Charles Huston, engaged in conduct in
contempt of this Court by practicing law while suspended. As sanctions
for his contempt, we extend Respondent’s suspension, order him to pay a
fine, and order Respondent to serve 15 days in prison if the fine is not
timely paid.

  This matter is before the Court on the Indiana Supreme Court
Disciplinary Commission’s “Verified Petition for Rule to Show Cause.”
Respondent’s 1986 admission to this state’s bar and his unauthorized
practice of law in this state while suspended subject him to this Court’s
disciplinary jurisdiction. See IND. CONST. art. 7, § 4.


Discussion
  On December 7, 2017, this Court issued an order suspending
Respondent from the practice of law, effective immediately, due to his
noncooperation with an investigation by the Commission. On April 24,
2018, Respondent’s suspension was converted to an indefinite suspension,
which remains in effect. Matter of Huston, 95 N.E.3d 69 (Ind. 2018).

   The Commission filed a “Verified Petition for Rule to Show Cause”
against Respondent on May 3, 2018, asserting Respondent practiced law in
this state and held himself out as an attorney while suspended.
Specifically, the Commission alleges that in February 2018, Respondent
contacted the office of opposing counsel in “Case 1,” indicated he soon
would be entering an appearance in Case 1, and asked if opposing counsel
would object to a continuance. Opposing counsel pointed out that
Respondent was suspended. The Commission further alleges that in
March 2018, Respondent contacted opposing counsel in “Case 2” advising
that Respondent would not be able to attend a hearing the following day
and expressing Respondent’s desire to settle the case. When opposing
counsel pointed out that Respondent was suspended, Respondent argued
with opposing counsel about the merits of the case, again urged a
settlement, threatened to sue both opposing counsel and the opposing
party if they continued to prosecute Case 2, and threatened opposing


Indiana Supreme Court | Case No. 18S-DI-258 | August 8, 2018        Page 2 of 4
counsel with a suspension that would be worse than Respondent’s
suspension.

   We issued an order on May 4, 2018, directing Respondent to show
cause why he should not be held in contempt for disobedience to this
Court’s order suspending him from practice. After certified mail sent to
Respondent’s address was returned to the Clerk unclaimed, Respondent
was served by constructive service on June 6, 2018. See Ind. Admission
and Discipline Rule 23(23.1)(c). Respondent has not responded to the
Commission’s petition or to this Court’s show cause order.1 We therefore
find that Respondent has practiced law in violation of his suspension as
asserted by the Commission in its verified petition.

   The sanctions this Court may impose for contempt include ordering a
fine, disgorgement of ill-gotten gains, imprisonment, and extension of an
attorney’s suspension or removal from practice. See Matter of Campanella,
83 N.E.3d 696 (Ind. 2017). As we did in Campanella, we conclude that a fine
and extension of Respondent’s suspension are warranted here, and that
Respondent should serve a period of imprisonment if he fails to timely
pay his fine in full.2


Conclusion
  We conclude that Respondent engaged in conduct in contempt of this
Court by practicing law on multiple occasions while suspended, and we
impose the following sanctions for Respondent’s contempt.

  The Court fines Respondent $750. Respondent shall remit this amount
within thirty (30) days of service of this opinion to the Clerk of the
Indiana Supreme Court, Court of Appeals, and Tax Court.




1The Commission additionally filed a “Praecipe” on July 3, 2018, to which Respondent also
has not responded.
2Because there is no allegation or evidence before us that Respondent charged or collected
any fee for his unauthorized practice of law, we decline the Commission’s request to order
disgorgement in this case.



Indiana Supreme Court | Case No. 18S-DI-258 | August 8, 2018                       Page 3 of 4
   If Respondent fails to pay the $750 fine in full by the deadline set
forth above, this Court shall order Respondent to serve a term of
imprisonment for a period of 15 days, without the benefit of good time,
and the Sheriff of the Supreme Court of Indiana will be directed to take
Respondent into custody and turn him over to the Indiana Department of
Correction. Respondent may avoid said imprisonment only upon
payment in full of the $750 fine assessed against him within the deadline
set forth above. In the event Respondent fails to timely pay his $750 fine in
full and serves the resulting term of imprisonment, Respondent thereafter
shall be released from the obligation to pay the assessed fine.

   Finally, the Court orders that the minimum length of Respondent’s
current suspension from the practice of law in this state be extended and
that Respondent remain suspended for a period of not less than two
years, without automatic reinstatement, effective from the date of this
opinion.

   The costs of this proceeding are assessed against Respondent and will
be taxed by separate order.


All Justices concur.



NO APPEARANCE FOR THE RESPONDENT



ATTORNEYS FOR INDIANA SUPREME COURT
DISCIPLINARY COMMISS ION
G. Michael Witte, Executive Director
Aaron Johnson, Staff Attorney
Indianapolis, Indiana




Indiana Supreme Court | Case No. 18S-DI-258 | August 8, 2018        Page 4 of 4